Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). No sequence identification has been provided for the sequences presented in tables 6, 7, 8; p. 3-4, p. 8, p. 10-11, p. 14-24, p. 26-29, p. 31, p. 36-41 and p. 43-46 of the instant specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

DETAILED ACTION
Status of Application/Election/Restrictions
3.	Claims 21-34 are pending and under examination in this office action.
Specification
4.	The disclosure is objected to because of the following informalities: The US application No. 15/697648 filed Sep 7, 2017 and US application No. 14/908053 filed Jan 27, 2016 recited in paragraph [0001] of the specification filed 5/29/19 were abandoned. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitation "the combination…" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10835573 in view of Widemann et al. (J. Neurochem. 2013; 126 (Suppl. 1): 88-93) and Szeto et al. (US2011/0082084, published Apr 7, 2011).
Instant claims 21-34 encompass a method for treating heart disease in a subject having Friedreich's ataxia (FRDA), comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (i.e. ss-31) or a pharmaceutically acceptable salt thereof.
Claims 1-9 of the ‘573 patent encompass a method for treating Friedreich's ataxia (FRDA) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof including acetate or trifluoroacetate salt as in instant claim 33 (claims 1 and 9), one or more additional therapeutic agents selected from the group consisting of ACE inhibitors, digoxin, enalapril, or lisinopril, diuretics, beta blockers, idebenone, deferiprone, and insulin as in instant claim 32 (claim 8), wherein the peptide is administered daily for 6 weeks or more or for 12 weeks or more as in instant claims 22-23 (claim 3-4), different administration routes including oral, topical, systemic, intravenous, subcutaneous, intraperitoneal, or intramuscular administration as in instant claim 31 (claim 7).  The ‘573 patent also teaches that FRDA comprises one or more of muscle weakness, loss of coordination, vision impairment, hearing impairment, slurred speech, curvature of the spine, diabetes, and heart disorders as in instant claim 21 (claim 5).
While claims 1-9 of the ‘573 patent do not explicitly teach treating heart disease in a subject having FRDA, the symptoms of FRDA include heart disorders as recited in claim 5 of the ‘573 patent, which includes heart failure or hypertensive cardiomyopathy, chest pain, shortness of breath, heart palpitations, tachycardia and heart block as evidenced by Widemann et al. (see p.88-92). Szeto et al. (US2011/0082084) also teach a method of treating heart failure or hypertensive cardiomyopathy comprising administering to a subject with heart failure or hypertensive cardiomyopathy a peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (i.e. SS-31) or a pharmaceutically acceptable salt thereof (see paragraphs [0015]; [0059]-[0066]; [0119]-[0120], [0155]; [0166],[0176]-[0177];  claims 1-13). Szeto also teaches hypertrophic cardiomyopathy, myocardial fibrosis, and cardiac failure as in instant claims 24-29 (see paragraphs [0005], [0008],[0053],[0056],[0065],[0072]-[0073]; [0119]-[0120], [0155]; [0166],[0176]-[0177], examples 1-2, claims 5-6), different administration routes including oral, topical, systemic, intravenous, subcutaneous, intraperitoneal, or intramuscular administration as in claim 31 (see paragraphs [0057],[0069] claim 10) and one or more additional therapeutic agents selected from the group consisting of ACE inhibitors, digoxin, enalapril, or lisinopril, diuretics, beta blockers, idebenone, deferiprone, and insulin as in instant claim 32 (see paragraph claim 12). 
A person of ordinary skill in the art would have recognized that applying the known technique of treating heart failure or hypertensive cardiomyopathy comprising administering to a subject with heart failure or hypertensive cardiomyopathy a peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (i.e. SS-31) or a pharmaceutically acceptable salt thereof disclosed by Szeto to the method of the ‘573 patent would have yield the predictable result of treating heart disease including heart failure or hypertensive cardiomyopathy in a subject having FRDA by the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof. Administration of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof in a subject having FRDA would treat heart diseases including  heart failure or hypertensive cardiomyopathy in the subject having FRDA because the subject having FRDA would have a heart disease including heart failure or hypertensive cardiomyopathy, and heart failure or hypertensive cardiomyopathy can be treated by peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method of treating heart failure or hypertensive cardiomyopathy comprising administering to a subject with heart failure or hypertensive cardiomyopathy a peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (i.e. SS-31) disclosed by Szeto to the method of the ‘573 patent to treat heart disease in a subject having FRDA, and yield the predictable result of treating heart diseases including heart failure or hypertensive cardiomyopathy. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

7.	NO CLAIM IS ALLOWED.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szeto et al. (US7576061, issued Aug 18, 2009, as in IDS) teaches a method of reducing the number of mitochondria undergoing mitochondrial permeability transitioning or preventing mitochondrial permeability transitioning in a mammal in need thereof comprising a peptide including D-Arg-2', 6’-Dmt-Lys-Phe-NH2 (claims 1-39).
Zhao et al. (Scientific Reports, 2017; 7:9840. DOI:10.1038/s41598-017-10320-2) teaches that SS-31 (the claimed D-Arg-2', 6’-Dmt-Lys-Phe-NH2) reduced frataxin deficiency-induced oxidative stress, upregulates the expression of frataxin, increased the enzymatic activities of the iron-sulphur enzymes and improves mitochondrial function, reduces production of ROS and enhances resistance to oxidative stress in cultured GM15850 cell lines from FRDA patients as compared to cultured GM15849 cell lines from normal controls (see abstract; p. 2-7, in particular).
Li et al. (WO2018171278, published Sep 27, 2018, priority Mar 24, 2017) teaches SS-31 (the claimed D-Arg-2', 6’-Dmt-Lys-Phe-NH2) upregulates the expression of frataxin, regulates the iron metabolism in cells of FRDA patients, promotes the synthesis of iron-sulfur clusters in mitochondria, improves mitochondrial function, reduces production of ROS and enhances resistance to oxidative stress in cultured cell lines of GM15850 from FRDA patients as compared to cultured cell lines of GM15849 from normal controls (see abstract; p. 7-13, in particular).
Wilson et al. (CA2850520, as in IDS) teaches a method of treating or preventing renal injury during the treatment of renal artery stenosis by an aromatic-cationic peptide including D-Arg-2', 6’-Dmt-Lys-Phe-NH2 (see abstract; p. 8-9, p. 13, p. 25-26, in particular). 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649